internal_revenue_service department of the washington dc contact person telephone number in reference to date t ep ra t3 jan uic legend taxpayer a taxpayer b accountant c ira x ira y company m dear this is in response to the letter submitted by your authorized representative as amended by correspondence dated january relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request in which you request a roth_ira taxpayer a maintained ira x during calendar_year taxpayer a converted ira x is an individual_retirement_arrangement described in code sec_408 with company m to married to taxpayer b income for exceeded the limit found at sec_408a b however prior to the ira conversion taxpayers a and b were not advised taxpayers a and b’s adjusted gross of the internal_revenue_code ira y also with company m taxpayer a i pee that taxpayer a was by their tax preparer accountant c ineligible to convert ira x to roth_ira y taxpayers a and b were unaware of the time limits found in announcements and for recharacterizing an amount that had been converted from a traditional_ira to roth_ira internal_revenue_service discovered the failure to recharacterize pursuant to said announcements this ruling_request was submitted before the additionally a taxpayers a and b timely filed with an extension their calendar_year federal_income_tax return based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a exceed six months from the date of this ruling letter to recharacterize her roth_ira traditional_ira is granted a period not to ira y toa with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira 408a d election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions and sec_1_408a-5 this recharacterization in a recharacterization the ira under section sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution converted from a traditional_ira to a roth_ira taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount to recharacterize an amount that has been the taxpayer must the pf page provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and transfer the trustee must make the sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after december c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code section sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 section sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that reasonably and in good_faith and not prejudice the interests of the government granting relief would the taxpayer acted sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i relief is filed before the failure to make a if its request for section p page ii if the timely election is discovered by the service taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election reasonably relied upon the written advice of the service or the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the taxpayer iv v sec_301_9100-3 ii of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of this section a ruling granting relief under announcement 1994_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until october to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement 1999_44_irb_555 date provided that a taxpayer who timely filed his her federal_income_tax return would have until december converted from a traditional_ira to a roth_ira to recharacterize an amount that had been taxpayer a timely filed her federal_income_tax as a result she was eligible for relief under return either announcement or announcement she missed the deadlines found in said announcements therefore it for relief under the provisions of sec_301_9100-3 of the regulations is necessary to determine if she is eligible however in this case taxpayer a was ineligible to convert her ira x to roth_ira y since her adjusted_gross_income exceeded dollar_figure however until she discovered d- page otherwise taxpayer a believed that she was eligible to convert her ira x to a roth_ira taxpayer a filed this request for sec_301 relief shortly after discovering that she was ineligible to convert ira x toa roth_ira and her failure to comply with the announcements referenced above calendar_year is not a closed tax_year as noted above before the service discovered with respect to your request for relief we believe and that you have acted reasonably and in good that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met faith with respect to making the election to recharacterize your roth_ira as traditional iras service has concluded that you have met the requirements of clauses i iii and the regulations of six months from the date of the issuance of this letter_ruling to so recharacterize therefore you are granted an extension of sec_301_9100-3 of specifically the v no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it it may not be used or cited as precedent section j of the code provides that l492 page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours kennthe t yedncek kenneth t yednock manager employee_plans technical tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
